Seneca Foods Corporation November 5, 2009 FOR IMMEDIATE RELEASE Contact: Roland E. Breunig, CFO (608-757-6000) PRESS RELEASE Seneca Foods reports sales up $21.6 million and earnings up $21.2 million for the six months ended September 26, 2009 Seneca Foods Corporation (SENEA, SENEB) is pleased to report that net sales for the six months ended September 26, 2009 increased from last year by $21.6 million, or 4.1%, to $553.7 million. The increase in sales is attributable to increased selling prices/improved sales mix of $45.8 million partially offset by a sales volume reduction of $24.2 million.Net earnings increased to $23.5 million, or $1.92 per diluted share, compared to $2.3 million or $0.19 per diluted share in the prior year. Excluding a non-cash after-tax LIFO charge of $6.1 million and $16.0 million, net earnings per diluted share were $2.42 and $1.49 during the six months periods ended September 26, 2009 and September 27, 2008, respectively. For the quarter ended September 26, 2009, sales increased 2.5% to $323.2 million compared to last year. The increase in sales is attributable to increased selling prices/improved sales mix of $15.8 million partially offset by reduced sales volume of $8.0 million.Net earnings were $12.4 million, or $1.02 per diluted share, versus $4.4 million or $0.36 per diluted share in the quarter ended September 27, 2008. Excluding a non-cash after-tax LIFO charge of $3.1 million and $9.3 million, net earnings per diluted share were $1.27 and $1.11 during the quarters ended September 26, 2009 and September 27, 2008, respectively. Pre-tax results for six months ended September 27, 2008 included a $0.3 million gain on the sale of unused equipment. "We continue to be pleased with the strong earnings performance of the company in the second quarter. Our retail store brands business remains one of the key drivers in earnings growth as consumers stretch their food budgets through the purchase of our products.Nevertheless, sales of store brand canned fruits and vegetablesshow signs of slowing as the leading brands are becoming more aggressive in their promotional activities", said Kraig H. Kayser,
